Exhibit 10.2

 

LOGO [g592271g81b38.jpg]

  

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

September 30, 2013

Wes Herman

Dear Wes:

You hereby acknowledge your continued employment by CafePress Inc., a Delaware
corporation (the “Company”), in the position of President, ezPrints Division
reporting to Bob Marino, Chief Executive Officer. All capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Agreement
and Plan of Merger by and between Company and EZ Prints, Inc., dated as of
October 25, 2012 (as amended and in effect, the “Merger Agreement” and for
avoidance of doubt including without limitation the Amendment No. 1 to the
Merger Agreement dated as of August 13, 2013 “Amendment No. 1”).

Your base salary will continue to be at an annualized rate of $300,000 paid
bi-weekly, less payroll deductions and all required withholdings and shall not
be reduced during the Term of this letter agreement. As an exempt professional
employee and in accordance with Georgia law, you will not be entitled to
overtime compensation. You remain eligible for the Company’s standard benefits
package available to employees (see enclosed summary). You remain entitled to
participate in the current benefit plans offered to all of Senior Management of
the Company. Notwithstanding the foregoing, the Company makes no representations
and warranties as to future benefits plans that may be offered and/or in place
throughout the Term nor your eligibility for participation in them.

You will be entitled to receive an Earn-Out Payment if earned, subject to all
terms and conditions as set forth in your Amended and Restated Earn-Out Bonus
Agreement. Beginning pro rata for Q3 with the execution of this letter agreement
and for Q4 of 2013, you shall be eligible for a bonus under the terms and
conditions of any Company Senior Management cash bonus plan as may be approved
by the Compensation Committee of the Board of Directors for fiscal year ended
December 31, 2013, , and for participation thereafter for each fiscal year
beginning during the Term. During the Term, you shall be eligible to receive a
target bonus of at least 40% of your annualized salary, with an upside of 60%,
as a bonus pursuant to the Company’s Senior Management bonus plan and for each
subsequent bonus period, if a bonus plan is approved by the Compensation
Committee of the Board of Directors. Your actual bonus

 

1850 Gateway Drive, Suite 300 / San Mateo, CA 94404 / 650-655-3000 / Fax
650-655-3008



--------------------------------------------------------------------------------

LOGO [g592271g81b38.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

award will be calculated based on incentive targets, which reflect a combination
of achievement against Company and business unit performance. All goals under
the Senior Management bonus plan shall be administered by the Compensation
Committee of the Board of Directors in their discretion. All bonuses shall be
paid in accordance with the terms of such bonus plan and shall be payable only
upon approval and any other terms set by the Compensation Committee. Bonuses
shall be paid promptly upon approval of the Compensation Committee and if any
awarded, shall be made no later than the 15th of the third month following the
calendar quarter or year following the calendar quarter or year in which the
bonus is earned.

Your previously granted Nonqualified Stock Options consistent with a separate
Stock Option Agreement dated as of the Closing Date in the amount of 200,000
option shares priced at fair market value as of the Closing Date of the
transaction contemplated by the Merger Agreement shall continue to vest.

Subject to earlier termination as provided herein, your employment with the
Company shall be for a term of 1 (1) year from the Effective Date of this letter
agreement (“Term”). You executed the Company’s separate form of Non-Competition
and Non-Solicitation Agreement as provided to you as well as the Company’s
standard form of Confidentiality and Inventions Agreement and such agreements
shall continue in full force and effect.

If your employment is terminated by CafePress for any reason other than for
“Cause” (as defined below), or you terminate your employment for “Good Reason”
(as defined below), the Company will pay you a severance amount equal to twelve
(12) months of your then current annualized salary (“Severance”), distinct and
apart from any opportunity set forth in the Amended and Restated Earn-Out Bonus
Agreement. Any Severance payments that may be due pursuant to this letter
agreement shall be paid in the form of ten (10) equal installment payments
payable over a period of ten (10) months, with the first installment being paid
on the first (1st) day of the first month which occurs thirty (30) days
following your Separation from Service (as defined in Treasury Regulation
Section 1.409A-1(h)). Any Earn-Out Payment shall be made at the time and in the
form set forth in the Amended and Restated Earn-Out Bonus Agreement. All
payments of any kind shall be subject to applicable tax withholding.

After the expiration of the Term, Company agrees that you shall continue to
enjoy the Severance benefits on the same terms and conditions noted herein
regardless of the expiration of this employment letter agreement. For avoidance
of doubt, no other terms and conditions of this letter agreement shall survive
its expiration or termination.

 

1850 Gateway Drive, Suite 300 / San Mateo, CA 94404 / 650-655-3000 / Fax
650-655-3008



--------------------------------------------------------------------------------

LOGO [g592271g81b38.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

For purposes of this letter agreement only, (1) “Cause” shall mean any of the
following: (a) conviction of any felony, or any misdemeanor where imprisonment
is imposed; (b) the commission of any act of fraud, embezzlement or dishonesty
with respect to the Company; and c) any unauthorized use or disclosure of
confidential information or trade secrets of CafePress; (d) willful misconduct
or gross negligence in the performance of job duties, including refusal to
comply in any material respect with the legal directives of the Company’s Chief
Executive Officer, Chief Financial Officer or Board of Directors, so long as
such directives are not inconsistent with such individual’s position and duties,
and such refusal is not remedied within thirty (30) days after written notice
from the Company’s Chief Executive Officer, Chief Financial Officer or Board of
Directors, which notice shall state that failure to remedy such conduct may
result in termination for Cause; and (e) repeated unexcused absences from
employment with CafePress, and (2) “Good Reason” shall mean if (x) there is a
change of greater than fifty (50) miles in the principal geographic location at
which you provide services to CafePress from the former offices of EZPrints in
Norcross, Georgia, or(y) there is a material reduction in your base compensation
(other than a general reduction that affects all other members of CafePress’
executive management team equally); provided, however, that anything herein to
the contrary notwithstanding, your employment shall not be deemed terminated for
“Good Reason” unless (i) you provide written notice stating the basis for the
termination to the Company within thirty (30) days of the first occurrence of
such condition; (ii) you cooperate in good faith with the Company’s efforts, for
a period of thirty (30) days following such notice (the “Cure Period”), to
remedy the condition; (iii) notwithstanding such efforts, the Good Reason
condition continues to exist; and (iv) you terminate your employment within
ninety (90) days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

In addition to your base salary and bonus opportunities, you will be reimbursed
for up to $5,000 per year in reasonable expenses, including travel fees and
conference expenses, in connection with your membership in and attendance at
conferences sponsored by the Young President’s Organization or the World
President’s Organization, for up to twice per year.

Notwithstanding any provision of this letter agreement to the contrary, in the
event you are a Specified Employee as of the date of your Separation from
Service, as those terms are defined in Treasury Regulations
Section 1.409A-1(i-h), any amounts that are “deferred compensation” subject to
Code Section 409A of the Internal Revenue Code of 1986, as amended, that become
payable upon your Separation from Service shall be held for delayed payment and
shall be distributed on or immediately after the date which is six months after
the date of your Separation from Service. If a payment

 

1850 Gateway Drive, Suite 300 / San Mateo, CA 94404 / 650-655-3000 / Fax
650-655-3008



--------------------------------------------------------------------------------

LOGO [g592271g81b38.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

date that complies with Section 409A is not otherwise provided in this letter
agreement for any payment (in cash or in-kind) or reimbursement that would
otherwise constitute “deferred compensation” under Section 409A, then such
payment or reimbursement, to the extent such payment or reimbursement becomes
due hereunder, shall in all events be made not later than 2  1⁄2 months after
the end of the calendar year in which the payment or reimbursement is no longer
subject to a substantial risk of forfeiture.

This letter agreement represents the entire agreement and understanding between
you and the Company regarding its subject matter and it supersedes and replaces
any and all prior agreements and understandings between you and the Company
regarding its subject matter including the previous Employment Agreement and the
previous Earn-Out Bonus Agreement.

By signing this letter agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company. In addition, you agree that you will not
engage in any other employment, consulting or other business activity without
the prior written consent of your manager.

Notwithstanding anything herein to the contrary, nothing in this offer letter
shall affect, modify or limit the rights of the parties under the Merger
Agreement, Amendment No. 1 to the Merger Agreement or the related Earn Out Bonus
Agreement or the Amended and Restated Earn-Out Bonus Agreement, including,
without limitation, the rights of the parties thereto to submit disputes arising
out of the Merger Agreement to a court of competent jurisdiction in accordance
with the provisions of thereof.

We look forward to you continuing to be part of the CafePress Inc. team!

Please indicate that date next to the signature line of this offer letter.

 

Very truly yours,

CafePress Inc.

By:

 

/s/ Monica Johnson

Name:

  Monica Johnson

Title:

 

Chief Financial Officer

 

1850 Gateway Drive, Suite 300 / San Mateo, CA 94404 / 650-655-3000 / Fax
650-655-3008



--------------------------------------------------------------------------------

LOGO [g592271g81b38.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms set forth above.

 

Accepted by:

 

/s/ Wes Herman

Start Date:

 

 

 

1850 Gateway Drive, Suite 300 / San Mateo, CA 94404 / 650-655-3000 / Fax
650-655-3008